The application of the above-named defendant for a review of the sentence of 5 years for Aggravated Assault imposed on January 16th, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and is hereby increased to a term of ten (10 years.
We wish to thank Steve Harmon of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.